Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority
Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on Aug 14, 2020, was filed and the submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 and 8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation "the mounting slot" in line 9.  There is insufficient antecedent basis for this limitation in the claim. Note that claim 1 recites “a coupling slot” in line 5 and “rectilinearly extending shortening slot” in line 7, but does not previously recite “a mounting slot.” Clarification must be made to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention. 

Claim 8 recites “only the coupling slot and the shortening slot are realized on the hook body.” It appears that the language usage of “realized” is not clearly understood as to how “only the coupling slot and the shortening slot are realized on the hook body.” They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors. 
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 6, 8, and 9, as best understood, are rejected under 35 U.S.C. 102(a) (1) as being anticipated by Crow (6,948,752) (See IDS). 
RE claim 1, Crow (6,948,752) discloses a shortening hook (see Figs. 1-17) with a coupling connection for shortening sling chains in hangers, the shortening hook defining a longitudinal axis and comprising: a hook body (16, 20, 76, and 130) which includes an eyelet (22, 82, and 132) at a top portion of the hook body for coupling to a suspension ring and at a bottom portion of the hook body includes a coupling connection with a coupling slot (40 and 42 of Fig. 3; 16 of Fig. 4); 100 and 102 of Fig. 6; see Fig. 12; and also see Fig. 13), the coupling slot being delimited by two parallel side wings and downwardly open for the suspension of a chain, the hook body having a central region comprising a hooking-in region, the hooking-in region defining an upwardly open, Exhibit A) for receiving a portion of a chain which is coupled to the coupling connection, the hooking region being hookable by way of a free-end region, and the coupling slot and the mounting slot are offset laterally with respect to one another (as shown in Exhibit A).

[AltContent: textbox (an offset Shortening slot (32))][AltContent: arrow]
[AltContent: textbox (Coupling connection)][AltContent: textbox (an offset Shortening slot (30))][AltContent: arrow][AltContent: arrow][AltContent: arrow]                                     
    PNG
    media_image1.png
    230
    270
    media_image1.png
    Greyscale

[AltContent: textbox (Coupling slot)]

			     Exhibit A
RE claims 2 and 3, Fig. 13 of Crow’s shortening hook (6,948,752) (see Exhibit A) teaches that the shortening slot (30, 32) is aligned relative to the coupling slot at an acute angle (170) which diverges downward on the hook body wherein the acute angle is about 12 degree (measured) which is within the range of between 10 and 40 degrees. 
RE claims 5 and 6, Fig. 2 of Crow’s shortening hook (6,948,752) shows the eyelet defines a circular cross section, and the longitudinal axis extends through a center point of the cross section of the eyelet wherein the longitudinal axis defines a centerline extending through the hook body and the center point of the cross section of the eyelet.

RE claim 9, Fig. 2 of Crow’s shortening hook (6,948,752) shows the coupling slot extends lengthwise along the longitudinal axis.
  				Claim Rejections - 35 USC § 103 
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 4, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Crow’s shortening hook (6,948,752). 
Crow’s shortening hook (6,948,752), as presented above, teaches that the shortening slot (30, 32) is aligned relative to the coupling slot at an acute angle (170) which diverges downward on the hook body wherein the acute angle (See Exhibit A) is about 12 degree (measured) which is within the range of between 10 and 40 degrees, but does not specifically show that the acute angle is 15. However, it would have been obvious to those skilled in the lifting art to optimize the specific angularity of the angle is to be 15 on the Crow’s shortening hook (6,948,752) to facilitate to short the chains. It is pointed out that the claimed specific angle, i.e., 15 degree lacks the criticality to provide the specific . 

Claim 7, as best understood, is rejected under 35 U.S.C. 103 as being unpatentable over Crow’s shortening hook (6,948,752) in view of Fredriksson (5,884,950). 
Crow’s shortening hook (6,948,752), as presented above, does not specifically show a safety catch mounted at an inlet of the shortening slot. However, Fig. 1 of Fredriksson (5,884,950) teaches a pivotal closure or a safety catch mounted at an inlet of the shortening slot. Thus, it would have been obvious to those skilled in the lifting art to provide a safety catch on the shortening slot (30, 32) of the Crow’s shortening hook (6,948,752) as taught by Fredriksson (5,884,950) to prevent the string, sling, strap, or chains from slipping off from the device. 
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
The provided references as listed in PTO-892 show various lifting device in combination with lifting slings, straps, or chains. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PAUL T CHIN whose telephone number is (571)272-6922.  The examiner can normally be reached on M-F 8:00-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Saul Rodriguez can be reached on (571) 272-7097.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.



/PAUL T CHIN/            Primary Examiner, Art Unit 3652